DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered. Claims 1-5, 7-12, 14-17 and 19-23 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 09/19/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-5, 7-12, 14-17 and 19-23  have been examined.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered as follows:
Applicant’s arguments with respect to claim 1 on pg. 10 state that
“Even if par. 0029 of Lee generally teaches that “trigger words can be dynamically
updated,” Applicant respectfully maintains that the updated trigger words of Lee do not
comprise “a set of trigger words indicative of a technical issue with one or more devices
associated with the communication,” as currently claimed. Updating trigger words is not
indicative of a technical issue with one of the devices of the communication.”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments with respect to claim 1 on p. 11 states that
“Even if par. 0065 of Sun generally teaches sending an “unmute notification” when
speaker events are detected, Applicant respectfully maintains that the devices are
operating as expected and designed, and such events are not indicative of a technical
issue with one of the devices of the communication.”

Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments with respect to prior claim 1 on p. 13 states that
“Text box 314 of the GUI view 300-2 of FIG. 3 only shows one result (e.g., “that
voice quality has degraded”) and there has been no showing by the Examiner of any
form of combining multiple results in Bhattacharjee et. al. (let alone “combining results
of the at least two of the trigger word analysis module, the audio activity pattern analysis
module and the communication application analysis module,” as those items are claimed
in the independent claims).”

The Examiner respectfully disagrees. Bhattacharjee teaches monitor multiple audio connections for a multimedia conference event to measure or generate statistics for various features or characteristics of the audio connections 202-1-f, and compare the measured statistics with corresponding static or dynamic threshold values and whenever the audio monitor module 220 determines that one or more of the audio quality parameters have dropped below their corresponding defined thresholds, audio monitor module 220 may output a signal or message to the audio message module 230 (see Bhattacharjee, col 13, line 42 – col 14 line 16) and therefore, the rejections of Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 09/19/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claims 1, 10 and 16 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 10 and 16 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 5, 8, 9, 10, 11, 12, 15, 16, 17 and 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over Ponting et. al., US Patent 9,602,666 in view of Bhattacharjee et. al. (US Patent 8,713,440) further in view Prasad et. al. (US Patent 9,697,828).
Regarding claim 1, Ponting teaches a method, comprising: applying a representation of an audio signal associated with a communication to at least two of: (ii) an audio activity pattern analysis module that determines if a silence pattern anomaly is detected in the audio signal using a trained audio activity model, wherein the audio activity pattern analysis module evaluates a length of an audio activity portion of the audio signal relative to a length of a silence portion of the audio signal to identify the silence pattern anomaly, wherein the silence pattern anomaly is indicative of a technical issue with one or more devices associated with the communication  (see Ponting, Fig. 2 Col 5 lines 1-12 f the event has been detected in step 204, the communications analyzer 122 analyzes the electronic voice communication session for a period of non-communication that meets a defined threshold in step 210. In normal voice communications, periods of non-communication typically occur when the conversation transitions between parties. Short periods of non-communication are therefore necessary for normal communications. However, based on the context of the electronic voice communication session, a period of non-communication longer than the normal transition period (e.g., 2-3 seconds longer than the normal transition period) may indicate that there is a problem with the conversation. Col 5 lines 49-53 The period of non-communication can apply to a conference call where there are three or more parties. For example, the period of non-communication can apply individual parties, some of the parties, or all the parties on the conference call);(iii) a communication application analysis module that evaluates one or more features provided by a communication application relative to one or more thresholds (see Ponting, Col 6 lines 1-11 The communications analyzer 122 determines if the threshold for the period of non-communication has been met in step 212. If the period for the threshold has been met in step 212, the communications analyzer 122 flags the period of non-communication in step 216. The flagged period of non-communication can then be used for further analysis of the electronic voice communication session). However, Ponting fails to teach  wherein the communication application is provided by a different provider than a provider of the communication issue detector; (i) a trigger word analysis module that determines if one or more trigger words are detected in the audio signal from the audio signal using a trained trigger word detection model that is trained using a set of trigger words indicative of a technical issue with one or more devices associated with the communication and that evaluates contextual information, wherein the one or more trigger words are indicative of a communication issue associated with the communication; combining results of the at least two of the trigger word analysis module, the audio activity pattern analysis module and the communication application analysis module to identify a communication issue for the communication; and implementing one or more remedial actions responsive to the identification of the communication issue.

    PNG
    media_image1.png
    468
    708
    media_image1.png
    Greyscale
However, Bhattacharjee teaches (iii) a communication application analysis module that evaluates one or more features provided by a communication application relative to one or more thresholds, wherein the communication application is provided by a different provider than a 20provider of the communication issue detector (see Bhattacharjee, col 10, lines 24-37 teaches the audio monitor module 220 may determine at least one audio quality parameter for an audio connection 202-1-f is lower than a defined threshold value to form an audio quality warning state. The audio monitor module 220 may be arranged to monitor various real time quality indicators using certain heuristics. If the audio quality falls below a predefined threshold then it will surface the various options for the user to improve the audio performance; see Bhattacharjee, col 10, lines 10-23 the audio management component 134 includes an audio monitor module 220. The audio monitor module 220 may be arranged to monitor one or more audio connections 202-1-f for a multimedia conference event serviced by the multimedia conferencing server 130. The audio connections 202-1-f may represent various audio connections established between various meeting consoles 110-1-m participating in the multimedia conference event; one or more audio resources monitoring a multimedia conference event serviced by the multimedia conferencing server 130 is interpreted as different provider than the provider for the audio monitor module); combining results of the at least two of the trigger word analysis module, the audio activity pattern analysis module and the communication application analysis module to identify a communication issue for the communication (see Bhattacharjee, col 12, lines 52-67 teaches the GUI view 300-2 may represent a second GUI view providing a connection troubleshooter to assist an operator through the various options available to improve audio quality in response to the audio quality warning state message); and implementing one or more remedial actions responsive to the identification of the communication issue, wherein the method is performed by at least one processing device comprising a processor coupled to a memory (see Bhattacharjee, col 12, lines 52-67 teaches the GUI view 300-2 may include a "Details" tab 312 and an "Advanced" tab 314. When the Details tab 312 is selected by an operator, a text box 314 may appear with a first message generated by the audio message module 230. In the illustrated embodiment shown in FIG. 3, the text box 314 may include a message describing an audio quality warning state (e.g., "We have detected that voice quality has degraded") and a reason for the audio quality warning state (e.g., "Excessive packet loss on the network"). The Details tab 312 may further display an option button 316 with a label indicating an option to establish and use an alternate audio connection 202-1-f (e.g., "Call me on my cell phone"); method implemented as described in Bhattacharjee, col 15, lines 12-17).
Ponting and Bhattacharjee are considered to be analogous to the claimed invention because they relate to event detection with a communication session during a conference session. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pontin to use the non-communication detection during a communication session with the communications resource management for the various participants of a meeting teachings of Bhattacharjee to improve the user experience and convenience in a virtual meeting environment (see Bhattacharjee, col 3, lines 22-33). 
However,  Ponting in view of Bhattacharjee fail to teach (i) a trigger word analysis module that determines if one or more trigger words are detected in the audio signal from the audio signal using a trained trigger word detection model that is trained using a set of trigger words indicative of a technical issue with one or more devices associated with the communication and that evaluates contextual information, 
However, Prasad teaches (i) a trigger word analysis module that determines if one or more trigger words are detected in the audio signal from the audio signal using a trained trigger word detection model that is trained using a set of trigger words indicative of a technical issue with one or more devices associated with the communication and that evaluates contextual information, (see Prasad, Fig. 2, Col 8 lines 6-23  In addition to the wake word detector 100b, the speech processing system 210 may include an ASR module 120 that performs automatic speech recognition on audio data regarding user utterances and an NLU module 122 that performs natural language understanding on transcriptions of user utterances. The speech processing system 210 may also include a contextual data source 108 that can provide or store received contextual data as described above, and other data including information regarding prior usage of the speech processing system by the current user or other users. The speech processing system 210 may also include a customization module 212 that can generate or modify wake word detection models for use by particular users or groups of users. The speech processing system 210 may include various other modules or components, as will be appreciated by those of skill in the relevant art; the customization module 212 is interpreted as the trigger word analysis module which can be customized to contain the list of trigger words that indicate technical issues with the devices associated with the communication and the contextual data is interpreted as indicated in Col 5 lines 43-52).
Ponting in view of Bhattacharjee teach the communication issue detection during a communication session, however does not teach using a trained trigger word detection model to detect a communication issue with the communication session. Prasad teaches using a trained wake word model which can be customized to detect modified wake words or trigger words that indicate technical issues with the communication channel. Using the known technique of wake word as taught by Prasad, to provide the trigger word detection indicative of a technical issue in the references Ponting in view of Bhattacharjee and to provide trigger word detection for a communication issue, such as improved technical issue detection would have been obvious to one of ordinary skill in the art.
Regarding claim 2,  Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1. Prasad further teaches wherein the representation of the audio signal comprises one or more spectrograms associated with the communication (see Prasad, col 2 lines 55-64 the acoustic features of the input audio signal is interpreted as the representation of the audio signal).
Regarding claim 3,  Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1. Prasad further teaches wherein the trained trigger word detection model is trained by evaluating one or more of a nearby trigger word feature (see Prasad, col 5 lines 43-52 An NLU module 122 can generate NLU results based on the ASR results, such as a semantic interpretation of the utterance. NLU results can be important to differentiate between audio signals that include device-directed speech and audio signals that include the wake word but which do not include actual device-directed speech; NLU processing is interpreted as evaluating nearby trigger word feature to interpret the context of the of the trigger word which do not indicate a communication issue).
Regarding claim 4, Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1. Prasad further teaches wherein the applying the audio signal to the trigger word analysis module further comprises evaluating a relevance score generated by the trained trigger word detection model (see Prasad, col 5, lines 20-28 teach in order to reduce or minimize false detections, the wake word detector 100 may use information in addition to acoustic features associated with the wake word when computing wake word detection scores. As shown in FIG. 1, the wake word detector 100 may use other acoustic information 102, environmental information 104, lexical and/or semantic information 106, contextual information 108, some combination thereof, etc. Illustratively, a user 150 may make an utterance in the presence of a device that implements the wake word detector 100).
Regarding claim 5, Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1. Prasad further teaches wherein the trained trigger word detection model is trained using a set of trigger words, a plurality of additional words and a plurality of background samples (see Prasad, col 11 lines 25-30 teaches FIG. 5 illustrates a process 500 that can be performed to generate customized detection models for individual users, or for groups of users that exhibit similar wake word detection system usage patterns (e.g., similar contextual information, similar environmental information, similar acoustic information, some combination thereof, etc.)).
Regarding claim 8, Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1. Bhattacharjee further teaches wherein the combining evaluates an accuracy of each of the at least two of the trigger word analysis module, the audio activity pattern analysis module and the communication application analysis module to combine the at least two results (see Bhattacharjee, col 12, lines 52-67 teaches the GUI view 300-2 may represent a second GUI view providing a connection troubleshooter to assist an operator through the various options available to improve audio quality in response to the audio quality warning state message. The GUI view 300-2 may include a "Details" tab 312 and an "Advanced" tab 314. When the Details tab 312 is selected by an operator, a text box 314 may appear with a first message generated by the audio message module 230. In the illustrated embodiment shown in FIG. 3, the text box 314 may include a message describing an audio quality warning state (e.g., "We have detected that voice quality has degraded") and a reason for the audio quality warning state (e.g., "Excessive packet loss on the network"); the processing of the warning message is interpreted as combining at least two of audio activity and communication application analysis).
Regarding claim 9, Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1. Bhattacharjee further teaches wherein the features provided by the communication application comprise one or more of an audio device not found feature, a number of screen share sessions feature, a number of connection attempts feature and a poor connection events feature (see Bhattacharjee, col 13, lines 42-52 teaches as shown in FIG. 4, the logic flow 400 may monitor multiple audio connections for a multimedia conference event at block 402. For example, the audio monitor module 220 may monitor multiple audio connections 202-1-f for a multimedia conference event. The audio monitor module 220 may measure or generate statistics for various features or characteristics of the audio connections 202-1-f, and compare the measured statistics with corresponding static or dynamic threshold values. The audio monitor module 220 may monitor the audio connections 202-1-f on a continuous, periodic or on-demand basis as desired for a given implementation).
Regarding claim 10, is directed to an apparatus claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 11, is directed to an apparatus claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 12, is directed to an apparatus claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 15, is directed to an apparatus claim corresponding to the method claim presented in claim 8 and is rejected under the same grounds stated above regarding claim 8.
Regarding claim 16, is directed to a non-transitory processor-readable storage medium claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 17, is directed to a non-transitory processor-readable storage medium claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 20, is directed to a non-transitory processor-readable storage medium claim corresponding to the method claim presented in claim 8 and is rejected under the same grounds stated above regarding claim 8.
Regarding claim 21, is directed to an apparatus claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 22, is directed to an apparatus claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 23, is directed to a non-transitory processor-readable storage medium claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ponting et. al., US Patent 9,602,666 in view of Bhattacharjee et. al. (US Patent 8,713,440) further in view Prasad et. al. (US Patent 9,697,828) further in view of Carlough et. al. (US Patent Application Publication 2018/0096384).
Regarding claim 7, Ponting in view of Bhattacharjee further in view of Prasad teach the method of claim 1, but fail to teach wherein the combining employs an ensemble model that combines the at least two results to identify the communication issue for the communication. However, Carlough teaches wherein the combining employs an ensemble model that combines the at least two results to identify the communication issue for the communication (see Carlough, [0047, 0049] The predictive features/variables are used to estimate different kinds of models using different estimation techniques. These models can include, but are not limited to: linear models, dynamic linear models, stochastic process models, hierarchical temporal memory models, gradient boosted trees, recurrent neural networks with long-short term memory, and/or the like. These model types are evaluated according to standard fit and hold-out prediction statistics (e.g., MAPE, AIC, BIC, etc.) to select the highest value models for use in ensemble modeling. The selected models have a further estimation run on top of them, resulting in the application of a weight to each model form. A combined ensemble model is then constructed from the results from the selected initial models and their weights and is packaged as the final predicted metric values 74 used in the comparison. Remediation activity module 96 of system 72, as executed by computer system/server 12, is configured to perform a remediation activity in response to a determination that the response metric value is anomalous. This remediation action can take one or more of many different forms. In an embodiment, remediation activity module 96 may perform data cleansing and validation to fix issues in the communication 84 on the fly and resend the fixed communication 84. In an embodiment, remediation activity module 96 may update the data models with the anomalous data. In an embodiment, remediation activity module 96 may forward an alert that advises user 80 of the anomaly. This alert can include one or more explanations, charts, graphs, etc., and can be provided to user 80 via email, SMS messaging, push service, and/or the like).
Ponting, Bhattacharjee, Prasad and Carlough are considered to be analogous to the claimed invention because they relate to audio processing in media content. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ponting, Bhattacharjee and Prasad to use the voice command processing based on trigger words for communications resources management in a virtual meeting with the anomaly detection in electronic communications teachings of Carlough to perform remediation activity based on the response metric value (see Carlough, [0004]).
Regarding claim 14, is directed to an apparatus claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 19, is directed to a non-transitory processor-readable storage medium claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heda et.al. (US Patent Application Publication 2015/0280970) teaches detection of hardware/software failure in a distributed audio-video conference environment (see Heda, [0022]). 
Baran et. al. (US Patent Application Publication 2016/0182727) teaches mute detectors to take various different actions when a user is determined to be speaking while mute is on. (see Baran,[0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656